Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 333-104218 and 811-21328 As filed with the Securities and Exchange Commission on February 26, 2010 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 17 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 19 (Check appropriate box or boxes) SMA RELATIONSHIP TRUST (Exact Name of Registrant as Specified in Charter) One North Wacker Drive, Chicago, Illinois 60606 (Address of Principal Executive Offices) (Zip Code) (212) 713-3000 (Registrants Telephone Number, including Area Code) Mark F. Kemper, Esq. UBS Global Asset Management (Americas) Inc., One North Wacker Drive, Chicago, Illinois 60606 (Name and Address of Agent for Service of Process) With Copies to: Bruce G. Leto, Esq. Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 Approximate Date of Proposed Public Offering: As soon as practical after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) of Rule 485 o on (date) pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 x on April 30, 2010 pursuant to paragraph (a)(1) of Rule 485 o 75 days after filing pursuant to paragraph (a)(2) of Rule 485 o on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Series A Series M Series T Prospectus April 30, This prospectus contains information about shares of Series A, Series M and Series T (each a Fund and, collectively, the Funds), each a series of SMA Relationship Trust SM (the Trust). Each Fund has one class of shares. Each Fund is used exclusively for separately managed accounts advised or sub-advised by UBS Global Asset Management (Americas) Inc. or its affiliates. Series M is not an appropriate investment for tax-advantaged accounts. As with all mutual funds, the U.S. Securities and Exchange Commission (SEC) has not approved or disapproved the Funds shares or determined whether this prospectus is complete or accurate. To state otherwise is a crime. SMA Relationship Trust SM and SMA*RT Shares SM are service marks of UBS AG. Not FDIC Insured. May lose value. No bank guarantee. SMA Relationship Trust Contents The funds What every investor should know about the funds Fund summaries Series A 1 Series M 9 Series T 14 More information about the Funds Series AInvestment objective, strategies, securities selection and risks 20 Series MInvestment objective, strategies, securities selection and risks 27 Series TInvestment objective, strategies, securities selection and risks 30 Your investment Information for managing your fund account Managing your fund account 35 Buying shares Selling shares Pricing and valuation Additional information Additional important information about the funds Management 39 Disclosure of portfolio holdings 42 Dividends and taxes 43 Financial highlights 47 Where to learn more about the funds Back cover Please find the Funds privacy notice inside the back cover of this prospectus. The funds are not a complete or balanced investment program. UBS Global Asset Management S eries A Fund Summary Investment objective Maximize total return, consisting of capital appreciation and current income. Fees and expenses These tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. The Fund is used only for investors who are clients of a wrap fee program or certain other programs advised or sub-advised by UBS Global Asset Management (Americas) Inc. (UBS Global AM or Advisor) or its affiliates. Clients pay a wrap fee or a similar fee to participate in such programs. Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases None Maximum deferred sales charge (load) None Annual operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1 0.00% Distribution and/or service (12b-1) fees 0.00% Other expenses 0.00% Acquired fund fees and expenses (Underlying Fund expenses) 2 0.07% Total annual fund operating expenses 3 0.07% 1 The Advisor does not charge the Fund a fee for its advisory services and pays all ordinary operating expenses, excluding extraordinary expenses and any acquired fund fees and expenses, incurred by the Fund. The Fund is part of a wrap fee program or other program advised or sub-advised by UBS Global AM or its affiliates, clients of which often pay a single aggregate fee to the program sponsor for all costs and expenses of the program (including investment management, custody and portfolio execution fees). You are strongly encouraged to read carefully the wrap fee brochure or other disclosures provided to you in connection with the program account. 2 The open-end investment companies advised by UBS Global AM in which the Fund invests (Underlying Funds) pay no advisory fees but pay other expenses. The portion of the expenses of the Underlying Funds that the Fund will bear will vary based on its percentage ownership of the Underlying Funds which may change at any time. 3 Since the Acquired fund fees and expenses (Underlying Fund expenses) are not directly borne by the Fund, they are not reflected in the Funds financial statements, and, therefore, the amounts listed in Total annual fund operating expenses will differ from those presented in the financial highlights. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then sell all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the Funds operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 yr. 3 yrs. 5 yrs. 10 yrs. $7 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 37% of the average value of its portfolio. Strategy Allowable Securities The Fund is designed to augment the overall asset class exposure of individual securities held in a managed account by investing in securities and financial instruments to gain exposure to the global equity, global fixed income and cash equivalents markets, including global currencies. The Fund may invest directly in securities of a particular market and/or indirectly in securities of a particular market by investing in shares of the Underlying Funds. The Fund does not pay fees in connection with its investment in the Underlying Funds, but may pay expenses associated with such investments. The Fund is a non-diversified fund. Investments by the Fund or Underlying Funds in fixed income securities may include, but are not limited to, debt securities of governments throughout the world (including the United States), their agencies and instrumentalities, debt securities of corporations and supranationals, inflation protected securities, convertible bonds, mortgage-backed securities, asset-backed securities, equipment trusts and other collateralized debt securities.
